UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 7)* TREASURE ISLAND ROYALTY TRUST (Name of Issuer) TRUST UNITS (Title of Class of Securities) (CUSIP Number) Lincoln W. Briggs, Esq. Gilbride, Tusa, Last & Spellane LLC 31 Brookside Drive Greenwich, CT 06830 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 27, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.894626209 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Richard C. McKenzie, Jr. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) Not Applicable 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power 9. Sole Dispositive Power Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11) 21.21%* Type of Reporting Person (See Instructions) IN * According to the issuer’s Form 10-Q filed November 2, 2007, as of November 2, 2007 it had 42,574,298 Trust Units outstanding. 2 Item 1. Security and Issuer No material change Item 2. Identity and Background No material change Item 3. Source and Amount of Funds or Other Consideration No material change Item 4. Purpose of Transaction No material change Item 5. Interest in Securities of the Issuer (a) The responses to items 7 – 13 of the cover page of this Schedule 13D are incorporated by reference. (b) The responses to items 7 – 13 of the cover page of this Schedule 13D are incorporated by reference. (c) Date Units Sold Price 6/21/2011 6/22/2011 6/23/2011 6/27/2011 6/28/2011 6/29/2011 6/30/2011 7/7/2011 7/8/2011 7/22/2011 8/15/2011 9/8/2011 10/3/2011 10/4/2011 10/7/2011 10/10/2011 10/12/2011 10/14/2011 10/17/2011 10/18/2011 10/19/2011 10/21/2011 10/24/2011 10/27/2011 (d) No material change (e) Not applicable Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer No material change Item 7. Material to Be Filed as Exhibits No material change [SIGNATURE PAGE FOLLOWS] 4 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. November 3, 2011 Date /s/ Richard C. McKenzie, Jr. Signature 5
